DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 05/11/2022, has been entered. Claims 1, 3, and 10 are amended, claims 2, 4-9, and 11-99 are cancelled, and claims 100 and 101 are newly added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 was filed after the mailing date of the Non-Final Rejection on 11/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Notably, the fee was paid (see N417.PYMT Electronic Fee payment of 05/11/2022) even though the IDS Certification Statement Section does not include an accompanying checkmark or indication of fee payment.  Accordingly, the information disclosure statement is being considered by the examiner.
1.132 Declaration
The Declaration of Andrew Eicher under 37 CFR 1.132 filed 05/11/2022 is sufficient to overcome the rejection of claims 1, 3, and 10 based upon Samanos.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10, 100, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Koleas (U.S. 5,180,428; Cited in IDS of 05/11/2022) and Crews (U.S. 7,833,338; Cited in IDS of 05/11/2022).
Regarding claim 1, Koleas teaches a liquid modifier for topical application to in-situ aged asphalt pavement (Abstract) wherein the liquid modifier is an emulsion (Abstract) including 35.2 wt% asphalt, 1.0% emulsifier, and water (Col. 3 lines 53-59; meeting the claimed final product of a “void filling asphalt emulsion”).
Koleas does not teach the provision of a base asphalt emulsion having about 45 to about 75 wt% asphalt and the provision of ‘dilution water’ where the dilution water is then combined with a polymeric ethoxylate surfactant. 
However, Koleas teaches that a recycling agent and asphalt are combined as an emulsion (Col. 3 lines 26-27; meeting base asphalt emulsion) and then the asphalt, recycling agent, the emulsifier, and water can be combined and mixed to form an aqueous emulsion with a suitable amount of water (Col. 3 lines 31-33; meeting the claimed void filling asphalt emulsion).
Notably, Koleas does not teach that the emulsifier is an alkyl amine and/or polymeric ethoxylate surfactant. In the interest of the clarity of the record, the person of ordinary skill would understand emulsifier and surfactant to be interchangeable terminology (i.e. synonyms).
Crews teaches a method for producing bitumen compositions (Title) where a bitumen emulsion contains bitumen, water, emulsifier, or a combination of emulsifiers (Col. 5 lines 10-12; see also Col. 5 lines 1-3 stating that bitumen is also known as asphalt) and at Col. 5 lines 10-12 that a “combination of emulsifiers” may be used that have structural attributes that impart low interfacial viscosity, low Marangoni effect, and high interfacial bitumen solubility at a temperature range of about 60 to about 120°C to improve interfacial stability and rheology of the emulsions. Crews additionally teaches various, suitable emulsifiers for bituminous emulsions and expressly states that “[i]t is well within the ability of those skilled in the art to combine the bitumen and the emulsifiers taught herein to prepare the solvent-free bitumen emulsions of the present invention” (Col. 7 lines 44-47).
Specifically, Crews teaches in Example 1 that the primary emulsifier is based on alkyl polyamines (Col. 22 lines 46-51). Additionally, Crews teaches a modified tall oil condensate of polyethylene polyamine in Example 8.
Also, Crews teaches the inclusion of emulsifiers such as alcohol ethoxylates (Col. 9 lines 50-59; meeting claimed polymeric ethoxylates, specifically alcohol ethoxylates of instant claim 113).
It would be obvious to the person of ordinary skill before the effective filing date of the claimed invention to use the combination of an alkyl amine and a polymeric ethoxylate because it is known that this is within the capability of those skilled in the art to combine the bitumen and the emulsifiers taught by Crews (Col. 7 lines 44-47). Moreover, such combination would be obvious so as to achieve improved stability and rheology of the emulsion as taught by Crews and increased flowability to fill in aged asphalt surfaces as taught by Koleas.
Further, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
With regard to the language requiring the emulsion to exhibit a penetration value of at least 90 wt.% within 5 minutes when passing the emulsion through a #500 mesh sieve at 50°C, it is noted that this is functional and conditional language.
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
In view that the composition of the prior art is the same as that claimed, it is presumed that Koleas’ emulsion would perform in the same manner when subject to the same conditions as claimed.
	It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 3, Koleas and Crews teach the emulsion as applied to claim 1 above and Koleas teaches “35.2 wt%” asphalt (Col. 3 line 55) which is outside of the claimed range of “38 to 44 wt%”.
However, it has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
In the instant case, the proportion of emulsion are so close that prima facie one skilled in the art would have expected them to have the same properties. To be clear, there is a difference of 2.8 wt% (38-35.2).
Regarding claim 100, Koleas and Crews teach the emulsion as applied to claim 1 above and Koleas teaches that the emulsifier is included from 1.0 wt% (see citations above in the rejection of claim 1) and Crews teaches that the emulsifier package is included from about 0.05 to about 2% (Crews Claim 1). The alcohol ethoxylate surfactant (also known as emulsifier by persons of skill) is clearly named by Crews and would be understood to be included in the emulsifier package.
Again, and solely in the interest of making the finding of facts apparent in the record, Crews expressly states that “[i]t is well within the ability of those skilled in the art to combine the bitumen and the emulsifiers taught herein to prepare the solvent-free bitumen emulsions of the present invention” (Col. 7 lines 44-47).
Further, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As such, it would be obvious to the person of ordinary skill to determine the amount of alcohol ethoxylate surfactant to be between about 0.05 to about 2% which overlaps the claimed range of about 0.1 to about 3 wt%.
Regarding claim 101, Koleas and Crews teach the emulsion and method as applied to claim 1 above.
With regard to the language requiring the emulsion to exhibit a penetration value of 90 to 99.9 wt.% within 5 minutes when passing the emulsion through a #500 mesh sieve at 50°C, it is noted that this is functional and conditional language.
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
In view that the composition of the prior art is the same as that claimed, it is presumed that Koleas’ emulsion would perform in the same manner when subject to the same conditions as claimed.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Response to Arguments
Applicant’s amendments have obviated the previously applied rejections. However, a new grounds of rejection is made in view of Koleas and Crews as applied above. 
In the interest of the clarity of the record, Applicant’s arguments were not found persuasive. Of particular note, the Samanos rejection is withdrawn solely due to the data presented in the 1.132 Eicher Declaration filed 05/11/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Additionally, even the finality of this Office Action were construed to not have been necessitated by Applicant’s amendment, Applicant’s submission of an IDS under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) would still permit this action being made final on the new ground(s) of rejection presented herein. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738